DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 6/22/22, are acknowledged.
	Claims 10, 12, 32-34, and 47-49 are pending.
Claims 10 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 32-34, 47-49 are being acted upon.

In view of Applicant’s claim amendments, the previous grounds of rejection are withdrawn. 

The following are new grounds of rejection.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 32-34, 47-49  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee (US 2014/0142160, of record).
Lee teaches treatment methods comprising in vivo administration of inhibitory nucleic acids complementary to SEQ ID NO: 171930 (see page 2, in particular).  Said SEQ ID NO: 171930 is identical to SEQ ID NO: 12 of the instant application and encodes residues of SEQ ID NO: 11 and 13 (see attached alignments).  Thus, the inhibitory nucleic acids of Lee are thus also complementary to SEQ ID NO: 12. Lee teaches using antisense or siRNA as a type of inhibitory nucleic acid (see page 4, in particular). Lee teaches in vivo administration via a parenteral or intravenous route (see page 2 and 35, in particular). Doing so would inherently result in administration to Tregs present in vivo.  Thus, the method of Lee would inherently result in reduction of Lrig1 protein in regulatory T cells.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644